Citation Nr: 1427689	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  02-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.  He died in September 2001; the appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death and also denied entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318.  The appellant filed a notice of disagreement (NOD) in April 2002, and the RO issued a statement of the case (SOC) in September 2002.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2002.

In June 2003, the appellant testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

In November 2003 and March 2005, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing the requested actions, the AMC continued to deny the claims (as reflected in August 2004 and January 2006 supplemental SOCs (SSOCs)), and returned these matters to the Board for further appellate consideration.

In March 2006, the Board notified the appellant that the Veterans Law Judge who conducted the June 2003 hearing was no longer employed by the Board, and that she could request another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the judge chairing a hearing must decide the appeal, unless that right is waived by the appellant).  In May 2006, the appellant advised the Board that she did not want another hearing.

In a July 2006 decision, the Board denied the claims for service connection for the cause of the Veteran's death and for DIC under the provisions of 38 U.S.C. § 1318.  

In November 2006, the appellant's attorney at that time filed a motion for reconsideration of the July 2006 Board decision.  In March 2007, a Deputy Vice-Chairman of the Board denied the appellant's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2006).

The Veteran appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in July 2008, the Court granted a Joint Motion filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and remanding these matters to the Board for further proceedings consistent with the Joint Motion.
In April 2009, the Board remanded the claims on appeal for further development.  After completing the requested development, the RO continued to deny each claim (as reflected in a February 2011 SSOC), and returned these matters to the Board for further appellate consideration.

In August 2011, the Board denied the claims for service connection for the cause of the Veteran's death and for DIC under the provisions of 38 U.S.C. § 1318.  

The appellant appealed the Board's August 2011 decision to the Court.  By Order dated in September 2013, the Court set aside the decision and remanded a matter for adjudication consistent with an August 2013 Memorandum Decision.  The appellant's brief to the Court, now included in the record before the Board, addressed only the claim for service connection for the cause of death and not entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  Although the Court also addressed only the claim for service connection for the cause of death, it set aside the entire August 2011 Board decision, noting that it would not address the appellants remaining arguments.  Therefore, the Board must again address the claim for DIC under the provisions of 38 U.S.C.A. § 1318.   

The record reflects that appellant has been previously represented by the Veterans of Foreign Wars and two private attorneys.  In January 2014, the Board received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing private attorney Eric A. Gang as her new representative.  The Board recognizes the change in representation.

The Board's decision addressing the claim for DIC under the provisions of 38 U.S.C.A. § 1318 is set forth below.  The claim for service connection for the cause of death is addressed in the remand following the order; that matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  At the time of the Veteran's death in September 2001, service connection was in effect for post-traumatic stress disorder (PTSD) (rated as 70 percent disabling); the Veteran had also been awarded a total disability rating based on individual unemployability (TDIU), effective October 17, 1997.

3.  The Veteran, who died almost 30 years after his discharge from service, was not rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.


CONCLUSION OF LAW
 
The claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Pertinent to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).
II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2013).  If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The RO received the appellant's claim for this benefit in November 2001.

By way of history, in Green v. Brown, 10 Vet. App. 111, 118-19 (1997), interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving spouse can attempt to demonstrate that the veteran would hypothetically have been entitled to a different decision in a service-connected related issue, based on evidence in the claims folder or in VA custody prior to the veteran's death and under the law then applicable, or subsequently made retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant must set forth the alleged basis for veteran's entitlement to a total disability rating for the period 10 years prior to his death.  See Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, prior to the appellant's claim, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated as totally disabled for a continuous period of 8 years prior to his death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  NOVA I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical claim" was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a)(2), which also has "entitled to receive" language, as interpreted by Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question of whether a deceased veteran had been totally disabled for 8 years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d. 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language under 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted the same way, and that 38 C.F.R. § 3.22 provided the correct interpretation.  It held that VA could properly do so, and that VA had adequately explained its rationale.  Id. at 1378.  The Federal Circuit also held that VA had provided a permissible basis and sufficient explanation for its interpretation of the statutes to bar the filing of new claims posthumously by the veteran's survivor, i.e. claims where no claim had been filed during the veteran's lifetime or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379-1380.       

The Court has held that "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is allowed for claims filed prior to January 21, 2000, that is, the date of the VA regulation prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit held that application of the amended regulations barring use of the hypothetical entitlement theory for DIC claims did not have impermissible retroactive effect.

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling from February 7, 1994, and the Veteran was in receipt of a TDIU, effective October 17, 1997.  Thus, while the Veteran was considered totally disabled at the time of his death, he was not in receipt of a 100 percent rating for 10 years preceding his death in September 2001; rather, a TDIU had been in effect for less than four years at the time of his death.  During the Veteran's lifetime, he did not challenge the assigned effective date for the TDIU, which was awarded in January 1998.

Moreover, the appellant has not claimed entitlement to DIC, under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.  The Board also notes that the appellant has not raised a claim of CUE in a final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

The Board notes that, in her April 2002 NOD, the appellant noted that the Veteran had been rated permanently and totally disabled for 10 years prior to his death by the Social Security Administration (SSA), and suggested that, therefore, he should be considered totally and permanently disabled for VA purposes for 10 years prior to his death.  A December 1997 SSA decision reflects that the Veteran was determined to be disabled since June 1991, based on severe disabilities of PTSD and hypertension.  However, the appellant's assertion amounts to a claim of "hypothetical entitlement" and does not provide a basis for the benefits sought under the governing legal authority.  

In this case, the Veteran died in September 2001 and the appellant's claim was filed in November 2001.  As such, these events occurred after VA's January 2000 amendment of 38 C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 1318-to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established the right but for CUE in the adjudication of a claim or claims.  

The Board acknowledges the assertion of the appellant's former attorney, made in his November 2006 request for reconsideration, that the revised version of 3.22 should not be applied to the appellant's claim, as her claim was filed in 1991; however, this is clearly an error on the part of the former attorney, as the record reflects that the Veteran died in September 2001 and the appellant filed her claim for DIC in November 2001, subsequent to the January 2000 revision of 38 C.F.R. § 3.22.  

In the November 2006 motion for reconsideration, the attorney also argued that it was improper to apply the changes of 38 C.F.R. § 3.22 to prohibit the appellant's hypothetical entitlement claim for DIC, because, in NOVA II (incorrectly referred to by the attorney as NOVA III), the Federal Circuit found that 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106 and, therefore, invalid.  The Board rejects this argument.  As noted above, in NOVA II, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  It held that VA could properly do so and had adequately explained its rationale.  NOVA II, at 1378.  Despite the argument of the appellant's former attorney, the Federal Circuit did not find 38 C.F.R. § 3.22 invalid insofar as it precluded "hypothetical entitlement" as a basis to establish eligibility under 38 C.F.R. § 1318.  

Thus, there is nothing to change the fact that the Veteran, who died almost 30 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, he was in receipt of a TDIU from October 17, 1997 until his death in September 2001-a total of less than four years.  The evidence also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.  






REMAND

In light of points raised in the Court's August 2013 Memorandum Decision, the appellant's April 2014 argument and medical opinion, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.  

At the time of the Veteran's death in September 2001, service connection was in effect for post-traumatic stress disorder (PTSD) (rated as 70 percent disabling); the Veteran had also been awarded a total disability rating based on individual unemployability (TDIU), effective October 17, 1997.  The Veteran had no other service-connected disabilities.  A claim for service connection for diabetes mellitus was received in August 2001 but had not been adjudicated and was dismissed upon the Veteran's death.  

The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service. 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii)(2013).   

The Veteran's death certificate lists the immediate cause of death as metastatic pancreatic cancer.  The Veteran's autopsy report shows that his pancreatic cancer had spread to the liver, small intestine, kidneys, and abdominal soft tissue; also noted were advanced coronary atherosclerosis with a previous myocardial infarction, mild kidney disease, and a blood clot in the lungs that was probably a terminal event.

Diabetes mellitus and artherosclerotic cardiovascular disease are among those diseases for which a presumption of service connection based on exposure to herbicide is available.  The presumption is not available for pancreatic cancer, although the disease may be service-connected on a direct basis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e)(2013); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Upon review of the record including new evidence received in April 2014, the Board finds that additional review and clarification of several contended theories of entitlement: (1) that service connection for pancreatic cancer based on exposure to herbicide is warranted on a direct basis; (2) that the Veteran's pancreatic cancer was caused by undiagnosed diabetes mellitus which was present for an extended time prior to August 2001; and (3) that the Veteran's artherosclerotic cardiovascular disease caused a pulmonary embolism that was an immediate cause of death.  

Regarding direct service connection for pancreatic cancer due to exposure to herbicide, the only relevant opinion of record was provided by a VA physician in January 2010 who reported a conversation with a VA oncologist.  The oncologist did not review the claims file or address the Veteran's specific history.  Rather, the physician noted only a negative review of unspecified literature that did not suggest a correlation.  

However, the appellant submitted materials now in the file that include or identify several relevant medical studies that address such a correlation, including an undated article published by the American Cancer Society on the causes of pancreatic cancer (located in a file entry on November 3, 2004).  The file contains a May 1990 VA report on the association between adverse health effects and exposure to Agent Orange by Admiral E.R. Zumwalt, Jr. that cited studies from the Journal of the American Medical Association and other treatises leading the author to the conclusion that it is at least as likely as not that pancreatic cancer should be service connected based on exposure to herbicide (located in a file entry on December 6, 2006).  Further, the Veteran submitted copies of three BVA non-precedential decisions that awarded service connection for pancreatic cancer based on herbicide exposure (located in a file entry on August 10, 2010 and December 6, 2006).  The decisions and the supporting opinions are unique to those individual cases.  The medical studies were not cited in sufficient detail to permit recovery of the actual study report, but they indicate that there was medical literature at the time that provided some positive support to the theory. 
 
Further, in February 2009, the Veteran's representative referred to VA sponsored studies by the National Academy of Sciences (NAS).  The study was mandated by The Agent Orange Act of 1991 which in part directed the Secretary of Veteran Affairs to enter into an agreement with the (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  See Institute of Medicine of the National Academy of Sciences, Veterans and Agent Orange, Update 2010, 324-332 (2012).  Although the Secretary used the studies to determine the diseases for which presumptive service connection is warranted, the studies themselves address the state of medical research related to herbicide and pancreatic cancer.  Therefore, another review of the available medical literature including the documents submitted by the appellant and an opinion addressing the applicability of the literature to this Veteran's specific history is necessary to decide this theory of the case.  

In treatment records shortly before his death and in the autopsy report, the Veteran was diagnosed with diabetes mellitus and artherosclerotic cardiovascular disease with a history of a myocardial infarction.  These diseases may be presumptively service connected based on his exposure to herbicide agents in Vietnam.  Therefore, consideration of service connection for pancreatic cancer secondary to these diseases is required.  

Regarding service connection as secondary to diabetes, a VA physician in December 2005 cited two studies supporting a conclusion that pancreatic cancer causes diabetes and not the reverse.  Although the Veteran's records do not show a diagnosis of diabetes until one month prior to death, the physician noted that it was not possible to determine the date of onset of diabetes from the record.  

By contrast, in an April 2014 letter, a private internal medicine physician cited a study and concluded that when diabetes exists for more than five years, it is presumed to be the cause of pancreatic cancer.  He noted that a single blood test in September 1994 indicated fasting measurements of serum glucose, cholesterol, and triglycerides that were prima facie evidence of diabetes and that a hemoglobin A1C measurement in September 2001 also indicated long-standing diabetes.  He did not provide a citation to support the first assertion.  A cited study supporting the second assertion is not on point in this case as the study addresses the progression of A1C in patients under treatment for diabetes.  The appellant asserted that the Veteran was unaware and had not received treatment prior to September 2001.  Therefore, as this physician's conclusions are not well supported, a review of the Veteran's history of treatment from 1994 to 2001 and an opinion on the onset of diabetes and its possible causation of pancreatic cancer is necessary to decide this theory of the case.  

The private physician in April 2014 also asserted that a pulmonary embolism is a well-known complication of pancreatic cancer and of the Veteran's gastrointestinal surgery just prior to his death.  However, he cited a medical study and further asserted that the location of the cancer on the pancreas and the location of the clot found the Veteran's right atrium showed that the pulmonary embolism originated in the heart and was not caused by the cancer.  The authors of this study did find higher incidents of thrombosis when the cancer was in the body or tail of the pancreas as compared to the head in the case of the Veteran.  However, the authors also found a higher incidence of thrombosis due to the cancer when the cancer was a mucinous adenocarcinoma and when it had metastasized, both applicable to the Veteran's case.  He further cited a study supporting his conclusion that the presence of artherosclerotic disease and an enlarged right atrium caused a stagnant blood pool predisposing the Veteran to a blood clot that lead to the pulmonary embolism and death.  The authors of this study considered several heart diseases as promoters of left-side cardiac thrombosis and noted conclusions in conditional terms.  The authors then suggested a similar mechanism may exist for right-sided thrombosis, also in conditional terms, and noted that further studies were necessary to confirm the findings.  In view of the conflicting and conditional support in the cited studies of the physician's assertions, another medical review and opinion is necessary to decide this theory of the case.  

Furthermore, to ensure that all due process requirements are met and that the record before the examiner providing opinions is complete, the AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, notifying the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Specifically, the appellant authorized the recovery of records of private medical care in 2001 but not earlier.  In SSA records dated in 1994, the Veteran reported that he received primary care from a Dr. R.T. in the Camden Clinic in Camden on Gurly, West Virginia. This physician was also mentioned in hospital records in 2001 suggesting that he may have provided care from 1994 to 2001.  As the onset of diabetes is an issue in this case, records of primary care during this period of time are relevant and may support one of the theories of entitlement.  A request to the appellant to submit or authorize recovery of all clinical records from the primary care physician or any other private care providers is necessary to fulfill VA's duty to assist the appellant in substantiating the claim.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims  Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of all evidence added to the record since the  adjudication of the claim. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her attorney  a letter requesting that the appellant provide sufficient information, and if necessary, authorization to e obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record, to particularly include records of medical care by primary physician Dr. R.T. and any other private physicians from 1994 to 2001.  

Also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.  If any records sought are not obtained, must notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses have been associated with the claims file, arrange to have  an appropriate VA physician  comprehensively review  the record and provide opinion as to whether a disability of service origin caused, or contributed substantially or materially to cause, the Veteran's death.

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions, to include those advanced by the appellant and on her behalf.  

Specifically, the physician should render an opinion, consistent with sound medical judgment, in answer to the following questions: 

a. Was this Veteran's pancreatic cancer at least as likely as not (i.e., a 50 percent or greater probability) caused or aggravated by the Veteran's exposure to certain herbicide agents during his service in Vietnam?  The physician must provide a complete rationale for the opinion, including a discussion of the medical and epidemiology  studies cited by the appellant and any other studies that the physician finds pertinent to the issue.  These studies include those cited in the May 1990 VA report by Admiral Zumwalt and those cited by the Board in the three decisions in the cases of other veterans as listed in the body of this remand.  The physician may also consider the studies discussed in the NAS report.  However, as the claim for service connection for the cause of the Veteran's death is based on theories of  direct or secondary service-connection for pancreatic cancer, it is not sufficient to base an opinion on whether the Secretary has or has not placed pancreatic cancer on a list of diseases subject to presumptive service connection.  

b.  Is there sufficient medical evidence to determine whether the Veteran had diabetes mellitus earlier than August 2001-specifically,  as early as the single blood test in 1994, and whether the hemoglobin A1C measurement obtained in September 2001 is sufficient to establish undiagnosed diabetes earlier than August 2001?  If so, is it at least as likely as not that the diabetes caused or aggravated pancreatic cancer?  In rendering responses to these questions, the physician must comment on the April 2014 opinion of the private physician and explain agreement or dissent with his analysis and conclusions. 

c.  Is it at least as likely as not that the pulmonary embolism that was the Veteran's terminal event was caused or aggravated by artherosclerotic cardiovascular disease and not a consequence of pancreatic cancer or the gastrointestinal surgical procedure shortly before death?  In response, the physician must comment on the April 2014 opinion of the private physician regarding the enlargement of the right atrium and pooling of stagnated blood as a cause of the embolism and whether these factors arose from the Veteran's cardiovascular disease with a history of a myocardial infarction.  

The physician must set forth complete rationale for the conclusions reached.  If the physician concludes that any question posed cannot be answered without resorting to mere speculation, the physician must clearly express the reason(s) for that conclusion, such as insufficient evidence of record, lack of training or experience of the reviewer, and/or shortcomings in the state of medical knowledge.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, to the Veteran and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


